                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SUNOCO PARTNERS MARKETING &                   )
TERMINALS L.P.,                               )
                                              )
               Plaintiff,                     )
                                              )
               ~                              )       Civil Action No. 17-1390-LPS-CJB
                                              )
POWDER SPRINGS LOGISTICS, LLC                 )
and MAGELLAN MIDSTREAM                        )
PARTNERS, L.P.,                               )
                                              )
               Defendants.                    )

                             REPORT AND RECOMMENDATION

       Pending before the Court in this patent infringement case is Defendants Powder Springs

Logistics, LLC ("Powder Springs") and Magellan Midstream Partners, L.P.'s ("Magellan," and

collectively with Powder Springs, "Defendants") Motion for Summary Judgment ofNon-

Infringement and Invalidity (the "Motion"). (D.I. 381) Defendants make a number of different

arguments in support of this Motion; this Report and Recommendation will address the Motion

only as it relates to Defendants' argument that certain asserted claims are directed to patent-

ineligible subject matter pursuant to 35 U.S.C. § 101 ("Section 101 "). 1 For the reasons that

follow, the Court recommends that the Motion be GRANTED in that respect.

I.     BACKGROUND

       Plaintiff Sunoco Partners Marketing & Terminals L.P. ("Plaintiff') alleges that

Defendants infringe five of Plaintift's patents. Those patents are United States Patent Nos.

9,494,948 (the "'948 patent"), 9,606,548 (the '"548 patent"), 9,207,686 (the "'686 patent"),

6,679,302 (the "'302 p~tent") and 7,032,629 (the "'629 patent") (collectively, "the asserted




              The Court will address the remaining portions of the Motion in subsequent
Reports and Recommendations.
patents" or "the patents-in-suit"). - The patents-in-suit relate to systems and methods for the

automated blending of butane and gasoline.

       The Court hereby incorporates its summary of the technology at issue and certain of the

patents-in-suit set out in the Court's January 8, 2018 Report and Recommendation, (D.I. 68 at 1-

8); further information about these subjects relevant to the pending Motion will be set out in

Section III below. The Court also incorporates its summary of the procedural background of this

matter, as set out in the Court's August 7, 2019 Report and Recommendation, (D.I. 322 at 2-3),

and its January 16, 2020 Report and Recommendation, (D.I. 447 at 2).

       Defendants filed the instant Motion on October 11, 2019, (D.I. 381), and briefing was

completed on November 1, 2019, (D.I. 414). The Court heard oral argument on the Motion (as

well as other summary judgment and Daubert motions) on November 13, 2019. (D.I. 441

(hereinafter, "Tr."))

II.    STANDARD OF REVIEW

       This portion of the instant Motion for Summary Judgment asserts that certain asserted

claims of the '302 patent are directed to patent-ineligible subject matter. The Court has recently

set out the relevant legal standards for review of a summary judgment motion brought on Section

101 grounds in S.ISVEL. Societa Italiana per lo Sviluppo Dell 'Elettronica Sp.A v. Rhapsody

Int'! Inc., Civil Action No. 18-69-MN-CJB, Civil Action No. 18-70-MN-CJB, 2019 WL

1102683, at *2-4 (D. Del. Mar. 8, 2019). The Court hereby incorporates its discussion of these

legal standards in S.JSVEL. and will follow those standards herein. To the extent consideration

of this portion of Defendants' Motion necessitates discussion of other, related legal principles,

the Court will set out those principles in Section III below.



                                                  2
III.   DISCUSSION

       Defendants previously filed two motions to dismiss in this case, which challenged 75

claims from the five asserted patents on the grounds that all of those claims were patent

ineligible pursuant to Alice Corp. Pty. v. CLS Bank Int'!, 573 U.S.'208 (2014). (D.I. 27; D.I.

138; see also D.I. 354 at 3)2 The Court considered Defendants' motions together and

recommended that they be denied because, in the Court's view, the motions were premised on an

overly-broad recitation of the abstract idea at Alice's step one: "data gathering and processing."

(See D.I. 354)3 Defendants' current Motion targets only three of those previously-challenged

claims-claims 23, 24, and 304 of the '302 patent-as patent ineligible. (D.I. 382 at 32) Below,

the Court will first consider claims 23 and 24 together, and then will turn to claim 30.

       A.      Claims 23 and 24

       Defendants first challenge claims 23 and 24. Those claims read as follows:

               23. A method for simplifying record keeping requirements for
               butane use at a petroleum products tank farm comprising:

               a) drawing a gasoline stream from a tank of gasoline;

               b) drawing a butane stream from a tank of butane;

               c) blending the butane stream and the gasoline stream to form a
               blend;

               d) monitoring the volatility of the gasoline stream and the butane ·
               stream;

       2
                Those challenged claims are claims 17-33 of the '629 patent, claims 18-35 of the
'302 patent, claims 1-16 of the '548 patent, claims 1-17 of the '686 patent, and claims 1-7 of the
'948 patent. (D.I. 354 at 3)
       3
               Defendants filed Objections to the Report and Recommendation, (D.I. 368), to
which Plaintiff responded, (D.I. 386). The Objections are currently pending.
       4
               Because claim 30 depends from claim 27, claim 27 will also be discussed below.

                                                 3
               e) monitoring the rate at which the butane stream is blended with
               the gasoline stream;

                f) inputting the monitored volatilities and monitored blend rate to
                an information processing unit; and

               g) generating a report that tabulates the monitored volatilities and
               monitored blend rate, or a summary thereof.

               24. The method of claim 23, wherein the report is used for
               complying with regulatory requirements.

('302 patent, col. 15 :31-48)

                1.     Alice's Step One

       At step one, Defendants assert that claims 23 and 24 are directed to the abstract idea of

"gathering and monitoring blending data and using it to generate reports with a computer." (D.I.

382 at 35; see also D.I. 414 at 19 (same)) 5 Plaintiff does not necessarily disagree that this is an

abstract idea; instead, it argues that at step one, the claims are directed to more than this idea.

(D.I. 405 at 37-38) For the following reasons, the Court agrees with Defendants that the claims

are directed to the proffered abstract idea at issue.

       First, simply by looking at the language of the claims themselves, it is apparent that

claims 23 and 24 demonstrate a different, data-analytics-based focus, as compared to other

claims of the '3 02 patent, which instead focus much more significantly on the physical

components of systems and methods used to actually blend butane with gasoline. (Compare '302

patent, col. 13:12-24 (claim 1), with id, col. 15:31-46 (claim 23)) This modified focus is evident



        5
                The "blending data" at issue here is a reference to data regarding the blending of
butane with gasoline. Thus, in this way, Defendants have now incorporated reference to the
concept of "blending of butane and gasoline" into their proffered abstract idea (whereas they had.
failed to do so when filing their earlier motions to dismiss). (D.I. 354 at 22)

                                                   4
from the preamble of claim 23, which states that the claim is to a "method for simplifying record
                       I



keeping requirements[,]" (id, col. 15 :31 ), rather than, for example, a "system for blending

gasoline and butane[,]" (id, col. 13:12). See Two-Way Media Ltd v. Comcast Cable Commc'ns,

LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017) (noting that it was not error for the district court to

cite "to the preamble in its review of whether the claims are directed to an abstract idea" where

the court's inquiry was "centered on determining the 'focus' of the claims"). 6 To be sure, the

method relates to blending butane and gasoline, ('302 patent, col. 15:31-32 ("method for

simplifying record keeping requirements for butane use at a petroleum products tank farm")

(emphasis added)), but the words of the claims suggest that their focus is on the aspect ofreport

generation based on monitored and gathered data.

       Next, the body of claim 23 and its various claim limitations help demonstrate that the

claims' focus is on data collection and report generation, rather than the blending process itself.

Only the first three limitations (out of seven) are directed to the blending itself, and those

limitations describe the blending only at the highest level of generality-"drawing" gasoline and

butane streams from tanks and "blending [them] ... to form a blend[.]" ('302 patent, col. 15:35-

3 8) The bulk of claim 23 is directed to monitoring certain properties of the gasoline and butane



       6        In a previously-issued Report and Recommendation, the Court determined that
the "simplifying" term in the preamble of claim 23 is non-limiting. (D.I. 331 at 15-20) In doing
so, the Court concluded that this term was not necessary to give life and meaning to the claim, in
significant part because the body of the claim itself recited a structurally complete method, while
the preamble simply provided context, indicating a use that one could put the claimed invention
to. (Id. at 18-19) The Court does not see a tension between its prior finding and its conclusion
here. Even though the "simplifying" phraseology from the preamble is non-limiting, that
language can still be a helpful piece of evidence that enables the factfinder to understand that the
basic thrust of the claims is to generating reports that make use of monitored and gathered data (a
concept that is also discussed in the body of the claim itself, as will be further underscored
below).                    ·

                                                  5
and sending those gathered values to an "information processing unit" in order to "generat[e] a

report[.]" (Id., col. 15:39-46) These are the types of information-gathering-focused claims that

have been repeatedly found to be directed to an abstract idea. Cf Elec. Power Grp., LLC v.

Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (finding the claims to be focused on

"collecting information, analyzing it, and displaying certain results of the collection and

analysis[,]" and that "collecting [and analyzing] information, including when limited to

particular content (which does not change its character as information), [is] within the realm of

abstract ideas") (citing cases); TDE Petroleum Data Sols., Inc., v. AKM Enter., Inc., 657 F.

App'x 991, 993 (Fed. Cir. 2016) (finding the challenged claim to be "the sort of data gathering

and processing claim that is directed to an abstract idea under step one of the Alice analysis").

       Additionally, the portions of the patent specification discussing the subject matter of

claims 23 and 24 show that the focus of those claims is on the concept of gathering and

monitoring data about blended gasoline, and generating useful reports containing such data. See

Internet Patents Corp. v. Active Network, Inc., 790 F3d 1343, 1347-48 (Fed. Cir. 2015)

(examining the patent's specification at step one, in order to determine what the claims at issue

were "directed to"). This is clear when the patent explains that the "data required for the process

control unit to properly blend butane and gasoline ... can also be used to generate useful

operational data" and that by "properly manipulating the data obtained from [that unit] one is

able to generate reports for gasoline sold from a particular tank farm as required by federal and

state laws or regulations." ('302 patent, col. 4:1-12; see also id., col. 9:39-46 (noting that certain

embodiments take data gathered by an "information processing unit" of the present invention and

"manipulate[ it] to generate reports of ... the vapor pressure of butane[ and] gasoline" to help

assure regulatory compliance))

                                                  6
        In making the contrary argument that the claims are not directed to an abstract idea,

Plaintiff emphasizes that the claims: (1) include "tangible limitations" and (2) describe the

mixing of certain substances together, demonstrating that they meet the definition of a patent-

eligible "process"-i.e., "'an act, or a mode of acting[.]"' (D.I. 405 at 37 (quoting Tilghman v.

Proctor, 102 U.S. 707, 728 (1880))) These arguments are unpersuasive.

        With regard to Plaintiffs argument about tangibility, of course it is true that the claims

make reference to some tangible, physical elements or processes (e.g., "gasoline stream,"

"butane stream," "blending the butane stream and the gasoline stream" and "information

processing unit"). But the United States Court of Appeals'for the Federal Circuit has repeatedly

made clear that "the mere physical nature of [a patent's] claim elements ... is not enough to save

the claims from abstractness, where the claimed advance is directed to [an abstract idea] using

off-the-shelf technology for its intended purpose." Chamberlain Grp., Inc. v. Techtronic Indus.

Co., 935 F.3d 1341, 1348 (Fed. Cir. 2019); see also Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161,

1168 (Fed. Cir. 2019) (noting that the "physicality of the paper checks being processed and

transported [referenced in the claims] is not by itself enough to exempt the claims from being

directed to an abstract idea"); In re Marco Guldenaar Holding B. V, 911 F.3d 1157, 1161 (Fed.

Cir. 2018). Thus, the fact that claims 23 and 24 make reference to some tangible components

c:loes not save the claims from abstractness at step one, when those components clearly are not

the focus of the claims.

        Regarding whether the claimed method can be called a "process," of course it can. The

real question is whether this "process" is patent eligible (i.e., whether it is directed to one of the

judicially-created exceptions to patentability, here an abstract idea). As described above,



                                                   7
Defendants have shown why the claimed process is directed to ineligible content-an abstract

idea.

        For these reasons, the Court agrees with Defendants that, at step one, claims 23 and 24 of

the '302 patent are directed to the abstract idea of "gathering and monitoring blending data and

using it to generate reports with a computer." Thus, the Court proceeds to step two.

               2.      Alice's Step Two

        At step two, the Court examines the claims to determine if they contain "significantly

more" than the abstract idea to which the claims are directed-i.e., an "inventive concept."

Alice, 573 U.S. at 218 (internal quotation marks and citation omitted). Although the inventive

concept at issue must actually be evident in the claims, Two-Way Media, 874 F.3d at 1338

(finding a claim ineligible where "the claim-as opposed to something purportedly described in

the specification-is missing an inventive ~oncept") (emphasis in original), the unconventional

nature of a particular claimed feature or its benefits over the prior art need not be described in the

claims themselves, Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1271 (Fed.

Cir. 2016) (looking to both the "claims [and] the specification" in the step two inquiry); Cellspin

Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1317 (Fed. Cir. 2019) (finding "plausible and specific

factual allegations that aspects of the claims are inventive" in a complaint to be sufficient to

survive Alice step two, where the allegations are not "wholly divorced from the claims or the

specification[,]" and noting that "[a]s long as what makes the claims inventive is recited by the

claims, the specification need not expressly list all the reasons why this claimed structure is

unconventional").

        Defendants assert that claims 23 and 24 contain no inventive concept because they "use

broad, functional language without any technical details for how the tangible components

                                                  8
operate" and because they "recite only the use of decades-old processes, tabulating data

measured during these processes (using 'an information processing unit'), and supplying said

tabulations for 'regulatory requirements."' (D.I. 382 at 36-37) The Court agrees.

       The claims surely are written using expansive, functional language that provides little

narrowing detail about how, for example, the required "monitoring" or "inputting" or

"generating" must occur. See Univ. ofFla. Research Found, Inc. v. Gen. Elec. Co., 916 F.3d

1363, 1368 (Fed. Cir. 2019) (noting that the patent claims at issue "fail[] to provide any technical

details for the tangible components, ... instead predomina[ntly] describ[ing] the system and

methods in purely functional terms") (internal quotation marks and citation omitted, certain

brackets in original, certain brackets added); see also ('302 patent, col. 11 :23-24 (explaining that

the "flow of the butane and gasoline samples is monitored by flow transmitters 285" without

further explanation of the flow transmitters or how they work)). And as to conventionality, the

'302 patent admits that blending butane with gasoline was commonplace before the '302 patent.

('302 patent, cols. 1:65-2: 11, 2:53-65; see also D.I. 28 at ,r,r 33-35) Likewise, Defendants assert

(and Plaintiff does not attempt to refute) that monitoring volatilities and flow rates of gasoline

streams were "conventional steps," (D.I. 382 at 36 (citing D.I. 385, ex. 22, cols. 3:5-8, 5:47-507);

see also '302 patent, 1:29-51 (describing gasoline volatility and how it is measured), 2:53-65

(describing a "Grabner unit" used to measure volatility)), as was providing reports to show

compliance with regulatory requirements, (D.I. 382 at 36 (citing '302 patent, col. 9:39-46

(explaining that "reports of butane consumption, gasoline consumption, and the vapor pressure



       7
            Exhibit 22 is U.S. Patent No. 5,223,714 issued to Steven Maggard and titled,
"PROCESS FOR PREDICTING PROPERTIES OF MULTI-COMPONENT FLUID
BLENDS[;]" this patent issued on June 29, 1993.

                                                  9
of butane, gasoline, and blended gasoline sold" are "typically required by regulatory officials"),

1:52-64 (describing federal regulatory guidelines), 4: 8-12 (explaining how reports regarding

gasoline are generated to meet such guidelines))).

        To all this, Plaintiff responds only in conclusory fashion, arguing that "genuine fact

issues preclude summary judgment." (D.I. 405 at 40) Plaintiff points to nothing in the claims

that it asserts to be unconventional or amount to an "inventive concept." (See id.) Instead it

argues that the "claims go much farther than ... reciting 'decades old processes' (as explained

above)[,]" (id.), without actually explaining how the claims do go "much farther" and without

identifying any limitations (or combinations of limitations) in claims 23 and 24 that it believes to

amount to an inventive concept. 8 And the "as explained above" portion of its answering brief

that Plaintiff references is simply Plaintiffs step one analysis; yet in that analysis, Plaintiff did

not actually explain why it believed the claim limitations were unconventional. Instead, there it

argued that the fact that certain limitations are conventional should not disqualify them from

consideration at step one. (Id. at 36 (urging the Court to "disregard [Defendants'] flawed

arguments" that "elements should be disregarded in step one because (in Defendants' opinion)

they are 'well known,' not an 'improvement,' and 'conventional,' among other irrelevant (and

incorrect) arguments.") (emphasis in original); see also id. at 38-39)


        8
                The only explanation Plaintiff gives as to why "Defendants' opinions about what
is 'known' or 'conventional"' were purportedly "incorrect" is that "Defendants have not
identified a single alleged anticipatory reference for claims 23-24, and only one [alleged
anticipatory reference] for claims 27 and 30[.]" (D.I. 405 at 38 n.30, 40) But such an argument
does not identify with specificity anything unconventional about the technology in the claims.
And it erroneously conflates novelty with eligibility. See Synopsys, Inc. v. Mentor Graphics
Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[Plaintiff] equates the inventive concept inquiry
with novelty and contends that the Asserted Claims contain an inventive concept because they
were not shown to have been anticipated by ... or obvious over ... the prior art.... That
position misstates the law.") (citations omitted).

                                                  10
       Because the record indicates no inventive concept in claims 23 and 24, the Court finds

that those claims fail Alice's step two and are patent ineligible. See Berkheimer v. HP Inc., 881

F.3d 1360, 1368 (Fed. Cir. 2018) ("When there is no genuine issue of material fact regarding

whether the claim element or claimed combination is well-understood, routine, [and]

conventional to a skilled artisan in the relevant field, this [Section 101] issue can be decided on

summary judgment as a matter of law.").

       B.      Claim 30

       Next, Defendants challenge claim 30, which depends from claim 27. The two claims are

reproduced below:

               27. A method for blending butane and gasoline using a processor
               compnsmg:

               a) receiving a gasoline volatility measurement at the processor;

               b) receiving a butane volatility measurement at the processor;

               c) receiving a target gasoline volatility value at the processor; and

               d) calculating a butane blend rate from the gasoline volatility
               measurement, the butane volatility measurement, and the target
               gasoline volatility value.

               30. The method of claim 27 wherein the processor uses the butane
               blend rate to control an injector that regulates the flow of butane.

('302 patent, cols. 15 :54-65, 16:5-7)

               l.      Alice's Step One

       Defendants articulate the abstract idea for claim 30 in slightly different ways. The

cleanest example of an articulation is the following: "The focus of claims 27 and 30 is receiving

[data] and calculating a butane blend rate." (D.I. 414 at 17) This largely aligns with Defendants'

argument elsewhere that claim 27 "is directed to the abstract idea of gathering data ... and

                                                 11
manipulating the data ... to determine the amount of butane to add to gasoline[,]" and that claim

30 "merely adds .. : add[ing] the butane to gasoline." (D.I. 382 at 33-34; see also id ("Claims .

27 and 30 are directed to ... calculating a blend rate and blending butane into gasoline[.]")) In

response, again Plaintiff does not argue that this is not an abstract idea; instead, it asserts that the

claim is "directed to" more than this. (D.I. 405 at 37-38) Therefore, at step one, the Court will

consider whether claim 30 is actually directed to the abstract idea of "receiving data and

calculating a butane blend rate." 9

        Although Defendants only challenge claim 30 in their Motion, because claim 30 is

dependent from claim 27, some analysis of claim 27 is also necessary. The preamble to claim 27

instructs that the claim is broadly about "[a] method for blending butane and gasoline using a

processor[.]" ('302 patent, col. 15:54-55); Two-Way Media, 874 F.3d at 1340. And the claim

limitations themselves do not provide much more in terms of specificity. As the Court

previously noted, "[e]ach of the four steps of [claim 27] is set out in functional language, and

each recites data manipulation steps performed on a generic 'processor'[.]" (D.I. 354 at 21

(reasoning that, for Section 101 purposes, the claim is "framed at a dangerously-high level of

generality")) Notably, claim 27 itself does not actually require butane to be blended with

gasoline, only that a "blend rate" is calculated from the "receiv[ed]" volatility measurements of

the butane and gasoline based on a "target" volatility. ('302 patent, col. 15:54-65) Thus, from

the claim language itself, it appears claim 27 is focused on calculating the butane blend rate, with

the claim reciting other preliminary steps necessary to make such a calculation (i.e., "receiving"

data, including volatility measurements and a "target" value). Claim 30 merely adds that "the


        9      This articulation of the abstract idea also captures the concept that the claim
relates in some way to the "blending of butane and gasoline." See supra at 4 n.5.

                                                   12
processor uses the butane blend rate to control an injector that regulates the flow of butane."

(Id, col. 16:5-7) No details are given in the claim itself regarding the "injector," or how it

"regulates the flow of butane," or how it is "control[led]" by the processor of claim 27. Thus,

the language of claims 27 and 30 indicate that claim 30 is directed to "receiving data and

calculating a butane blend rate"-and the level of specificity in the claims themselves does not

warrant a more specific articulation.

         Moreover, it appears that the process of receiving volatility measurements and a target

volatility, calculating a blend rate, and blending butane with gasoline was something that was

previously done manually in the art. (D.I. 382 at 34 (Defendants arguing that "[t]here is no

dispute that all of the steps in [claims 27 and 30, including those relating to calculating a blend

rate and blending butane into gasoline] could be, used to be, and, indeed still are, performed by

hymans in a non-computerized context"); see also id at 34-35 (citing D.I. 385, ex. 27 at~ 117;

id, ex. 15 at 188, 191, 197-99, 200-01; D.I. 45 at 5; D.I. 368 at 7; D.I. 28 at~~ 32-35; '302

patent, cols. 2:23-33, 6:30-65)) 10 And as Defendants assert, "'[c]laims are often found abstract

when all of the steps of the claim could be performed by humans in non-

computerized ... contexts."' (Id (citing Align Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435,

452 (D. Del. 2018) (internal quotation marks and citation omitted)) Thus, it appears that claim

30 of the '302 patent simply recites the computerized automation of a previously manual process,

suggesting that it is directed to an abstract idea (and not the real-world application of such an

idea).


         10    Although Plaintiff broadly argues that "Defendants' opinions on what was done
before" are "not true," (D.I. 405 at 39), Plaintiff cites to no evidence in support of that statement.
And the statement is in conflict with the numerous documents cited by Defendants (and
referenced above) showing that this manual process was well known.

                                                  13
       Plaintiff's contrary argument at step one gives the Court no pause. Here, Plaintiff argues

(as it did with claims 23 and 24) that claim 30 is "directed to [a] patent-eligible process[] under

step 1" because it "include[s] tangible limitations" and meets the broad definition of a

"process[.]" (D.I. 405 at 36-39 (certain emphasis in original, certain emphasis omitted) (citation

omitted)) As discussed above, however, the fact that the claims recite tangible limitations does

not necessarily (without more) save them from abstractness. And whether the claims can be

generally described as a "process" (as opposed to a patent eligible process) is beside the point.

       More specifically, regarding claim 30, Plaintiff points to the "injector" limitation,

suggesting that its presence in the claim helps show that the claim is not directed to an abstract

idea. (D.I. 405 at 37-38) Here, Plaintiff points to a portion of the specification that states that

"'injectors 275"' that are depicted in an embodiment of the invention "'typically comprise[s]

pneumatic valves and meters[,]"' as evidence that such injectors amount to more than "'generic

computer components."' 11 (Id at 38 (quoting '302 patent, col. 12:31-34)) Again, however,

Plaintiffs argument misses the point. It is not dispositive that the claim makes reference to a

physical, tangible item that is something other than a computer component (here, an "injector").

What matters is that the "injector" is described generically in the specification in a way that



        11
              A schematic diagram of an "injector[] 275" is shown in the "exemplary butane
blending system" of Figure 2 (below):

                                    270




('302 patent, FIG. 2)

                                                  14
 provides no indication that it (either standing alone, or in combination with other elements in this

 claim) is the key focus or basic thrust of the claim. (See D.I. 65 at 281-82 (Plaintiffs counsel

 admitting that "[t]aken individually, certain elements certainly were within the prior art[,]"

 including "injector valves"); see also '302 patent, cols. 5:31-33; 11 :33-38, 12:31-34)

        In light of the above, the Court finds that claim 3 0 is directed to the abstract idea of

 "receiving data and calculating a butane blend rate." Thus, the Court proceeds to step two.

                2.      Alice's Step Two

        Defendants assert that claims 27 and 30 contain no inventive concept because they

 simply "[r]eplac[e] the human operator with a 'processor"' and this type of claim, according to

 Defendants, "is the quintessential example of computerizing manual steps of the past with no

 further invention." (D.I. 382 at 35) Again, the Court agrees.

        As was noted above, Defendants provide ample evidence, including from the patent

 itself, showing that the claimed steps of receiving volatility measurements, calculating a blend

 rate, and blending butane with gasoline were all conventional processes that were previously

· conducted manually. (D.I. 382 at 34-35 (citing evidence); see, e.g., D.I. 385, ex. 15 at 197-199

 (Plaintiffs expert testifying that "[t]he invention is essentially the automation, and I think the
           .
 prior art is these manual types of systems ... that didn't practice the automated method" and

 admitting that "blending butane into gasoline ... in a partially-automated manner, at a

 terminal ... was in the prior art"); see also D.I. 414 at 18) Mere automation of the process of

 calculating a butane blend rate, however, surely cannot provide the inventive concept here.

 Solutran, Inc., 931 F .3d at 1169 ("Merely using a general-purpose computer ... to perform

 conventional activities in the way they always have, as the claims do here, does not amount to an

 inventive concept."); cf Cellspin Soft, 927 F.3d at 1316 ("[T]he need to perform tasks

                                                  15
automatically is not a unique technical problem."). This is particularly so where, as here, the

claim does not describe the particular manner in which the automation is accomplished and

instead merely recites the end result. ('302 patent, cols. 15:54-16:7 (claims 27 and 30 not

describing how the 'measurements are "receiv[ed,]" how the rate is "calculat[ed]" or how the

processor "control[s]" the injector)); see also In re TLI Commc 'ns LLC Patent Litig., 823 F.3d

607, 615 (Fed. Cir. 2016) (finding "vague, functional descriptions of server components are

insufficient to transform the abstract idea into a patent-eligible invention" at step two); Epic IP

LLC v. Backblaze, Inc., 351 F. Supp. 3d 733, 740 (D. Del. 2018) ("The problem, however, is that

the idea of a chat session separate from the original website is not an invention; it is a

disembodied concept. The asserted claims of the [challenged] patent recite the concept, but not

the way to implement it.").

       Plaintiffs step two response is the same as it was for claims 23 and 24, and thus the

Court rejects this argument for the same reasons explained above.

IV.    CONCLUSION

       For all of the above reasons, the Court recommends that the District Court GRANT

Defendants' Motion for Summary Judgment as it relates to Section 101 and find '302 patent

claims 23, 24 and 30 to be ineligible.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(1 ), and D. Del. LR 72.1. The parties may serve and file specific written objections

by no later than January 30, 2020, with responses being due no later than February 7, 2020.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court. See Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987);

Sincavage v. Barnhart, 171 F. App'x 924,925 n.1 (3d Cir. 2006).

                                                  16
       The parties are directed to the Court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court'-s website,

located at http://www.ded.uscourts.gov.



Dated: January 22, 2020
                                                     Christopher J. Burke
                                                     UNITED STATES MAGISTRATE JUDGE




                                 \




                                                17
